Case 4:19-cv-04138-SOH Document 21                 Filed 08/07/20 Page 1 of 1 PageID #: 873



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 ULRICK HILLMAN                                                                   PETITIONER


 v.                                     Civil No. 4:19-cv-4138


 DEXTER PAYNE, Director,
 Arkansas Division of Correction                                                 RESPONDENT

                                              ORDER

        Before the Court is the Report and Recommendation filed July 20, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

20). Petitioner has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Judge

Bryant recommends that Petitioner’s claims should be dismissed because they have been

procedurally defaulted, with no basis existing to excuse the procedural default. Alternatively,

Judge Bryant recommends that Petitioner’s claims should be dismissed because they fail on the

merits. Finally, Judge Bryant recommends that no certificate of appealability should issue.

        Petitioner has not filed objections to the Report and Recommendation, and the time to

object has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised, and finding no

clear error on the face of the record, the Court adopts the Report and Recommendation (ECF No.

20) in toto. Accordingly, Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254 (ECF No. 1) is hereby DENIED. This case is DISMISSED WITH PREJUDICE. No

certificate of appealability shall issue.

        IT IS SO ORDERED, this 7th day of August, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
